Citation Nr: 0909949	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO denied the Veteran's claims for increased 
ratings for his left knee arthrotomy residuals and for left 
knee DJD, rated as 20 and 10 percent disabling, respectively.  
The Veteran filed a notice of disagreement (NOD) in September 
2004, and the RO issued a statement of the case (SOC) in 
April 2005.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 2005.  
In July 2006, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claims.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In August 2007, the Board granted a 30 percent rating for 
left knee arthrotomy residuals and remanded the claim for a 
rating in excess of 10 percent for left knee DJD to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional development.  After completing the requested 
actions, the AMC continued the denial of the claim (as 
reflected in the November 2008 SSOC), and returned this 
matter to the Board for further appellate consideration.

In December 2008, the Veteran submitted additional evidence 
to the Board, along with a waiver of RO review.  The Board 
accepts this additional evidence for inclusion in the record 
on appeal.  See 38 C.F.R. §20.1304 (2008).

As a final preliminary matter, the Board notes that, on a 
July 2007 VA Form 21-4138, Statement in Support of Claim, the 
Veteran stated that he wished to file a claim for service 
connection for depression as secondary to his service-
connected disabilities.  As this matter has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's DJD of the left knee has been manifested by 
objective evidence of  no more than flexion  limited to 120 
degree, and extension limited to 10 degrees, although the 
veteran subjectively complains of severe pain and weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for DJD of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2004 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claim for higher rating, as well 
as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The April 2005 SOC (and, later, the November 2008 
SSOC) set forth the criteria for higher ratings for DJD of 
the left knee (which suffices, in part, for Dingess/Hartman).  
Also post rating, a November 2007 letter informed the Veteran 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  This letter also indicated 
that VA would assign a disability rating determined by 
applying relevant diagnostic codes and considering the impact 
of the disability and its symptoms on employment, and the 
letter also provided examples of the types of medical and lay 
evidence that the Veteran could submit (or ask VA to obtain) 
that could affect how VA assigned a disability rating.

After issuance of each letter, and opportunity for the 
Veteran to respond, the November 2008 SSOC reflects 
readjudication of the claim.  Hence, while some notice was 
provided to the Veteran after the August 2004 initial 
adjudication of the claim, the Veteran is not shown to be 
prejudiced by the timing of this later  notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

To the extent that these letters did not meet the 
requirements of Vazquez-Flores, the Veteran's written 
statements, in particular the May 2005 VA Form 9, reflect 
that he understood the relevant requirements, including the 
effect of his disability on his daily life and employment.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of post-
service private medical records, as well VA outpatient 
treatment records, records from the Social Security 
Administration (SSA), and reports of VA examinations.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's Board hearing as well as various 
written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.
At the outset,  the Board observes that, in addition to DJD 
of the left knee,  service connection has also been 
established  for residuals of a left knee arthrotomy, rated 
as 30 percent disabling under DCs 5259-5257, indicating that 
the disability is being evaluated, by analogy, to the 
symptomatic removal of semilunar cartilage and other 
impairment of the knee, namely, recurrent lateral instability 
of the knee.  See 38 C.F.R. §§ 4.20 and 4.27.  However, only 
manifestations of DJD are currently before the Board for 
consideration.  .

The 10 percent rating for DJD of the left knee has been 
assigned under  DC 5010, which provides that traumatic 
arthritis is rated as degenerative arthritis (established by 
x-ray) under DC 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved ..

Under DC 5256, a rating of 30 percent is warranted for 
ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees.  A rating of 
40 percent is warranted for ankylosis in flexion between 10 
and 20 degrees.  A rating of 50 percent is warranted for 
ankylosis in flexion between 20 degrees and 45 degrees.  A 
rating of 60 percent is warranted for ankylosis that is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more.

Under DC 5260, a rating of 10 percent requires limitation of 
flexion to 45 degrees.  A rating of 20 percent requires 
limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees.  A rating of 30 
percent requires limitation of extension to 20 degrees.  A 
rating of 40 percent requires limitation of extension to 30 
degrees, and a rating of 50 percent requires limitation of 
extension to 45 degrees.

Standard range of knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include during 
flare-ups and with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for a rating in 
excess of 10 percent for the Veteran's DJD of the left knee 
have not been   met.

Pertinent to the April 2004 claim for increase, the report of 
a July 2004 VA examination reflects thee Veteran's complaints 
of pain and lost mobility.  The examiner noted that an x-ray 
done a month ago showed significant DJD with almost bone on 
bone.  Examination revealed that the Veteran limped on the 
left using a cane but that he was able to move about the 
examining room, mount and dismount the examination table, and 
arise from a supine to sitting position.  Range of motion of 
the left knee was from 0 to 140 degrees.  There was 
tenderness and pain on motion.  The examiner noted that there 
was 5 degrees of limitation of motion because of pain, 
weakness, fatigability, and incoordination during flare-ups 
and on repetitive use, with the major functional impact due 
to pain.

The report of a March 2005 VA examination reflects the 
Veteran's complaints of pain, weakness, stiffness, swelling, 
fatigue, lack of coordination, and lack of endurance, with 
pain being the major complaint.  The Veteran reported needing 
support getting on and off the toilet and having difficulty 
putting on and taking off shoes.  He stated that he works at 
a sedentary job.  He noted flare-ups once per month during 
which time he stays home and rests in bed.  Examination 
revealed that the Veteran had a very mild limp, used a cane, 
and wore a knee brace.  Range of motion of the knee was from 
5 to 120 degrees.  After repetitively flexing and extending 
the knee, there was some evidence of fatigability, loss of 
strength, and loss of endurance; the range of motion remained 
the same but the Veteran reported an increase in pain, at a 7 
out of 10 that lasted for about 8 minutes.  

The report of a September 2008 VA examination reflects the 
Veteran's complaints of pain and weakness with the pain 
averaging a 10 out of 10.  The Veteran reported that his left 
knee symptomatology seriously impacts his lifestyle, able to 
walk less than one block, unable to kneel or squat without 
excruciating pain, and having difficulty shopping, climbing 
steps, and standing for more than 14 minutes without 
increasing pain.  Examination revealed that the Veteran 
walked with a limp using a cane and wearing a brace.  On 
repetitive motion, the knee demonstrated full flexion and 
full extension on passive motion but lacking 10 degrees of on 
active motion.  There was no specific patellofemoral pain and 
no popliteal pain.  X-rays showed mild arthritis of both 
compartments of the knee.  The examiner noted that the 
Veteran has a painful left knee that is partially controlled 
with the use of a knee brace and cane.  The examiner observed 
that the Veteran's symptoms and complaints far outweigh the 
x-ray evaluation as well as physical examination but noted 
that everyone has a different pain tolerance.  The examiner 
stated that the knee is painful to move and the Veteran 
described flare-ups on stairs and other activities of daily 
living, including trying to squat and kneel, and the problems 
now are a little more severe subjectively than they were in 
the past year.  Lastly, the examiner noted that there was no 
significant ankylosis or impairment of the tibia and fibula 
other than the knee joint, and that active range of motion 
did aggravate the symptomatology.

The above-described evidence shows that the Veteran's DJD of 
the left knee has been manifested by objective evidence of no 
more than flexion limited to 120 degrees and limitation of 
extension to 10 degrees, and by subjective complaints of 
severe pain.  Although the limitation of flexion to 120 
degrees warrants a noncompensable rating under DC 5260, the 
limitation of extension to 10 degrees falls squarely in the 
criteria of a 10 percent rating under DC 5261.  However, with 
no objective evidence of limitation of extension to 15 
degrees, a higher, 20 percent, rating is not warranted.  
Further, with no evidence of any ankylosis of the left knee, 
a higher rating is not warranted under DC 5256.  This 
evidence also provides no basis for assignment of separate 
ratings for limited flexion and extension.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990.  

The Board further notes that, here, the record presents no 
basis for assignment of a higher rating under the applicable 
rating criteria for evaluating limitation of motion of the 
knee, even when functional loss associated with the Veteran's 
complaints of severe pain and weakness is  considered..  In 
this regard, the July 2004 VA examiner noted that there was 
only 5 degrees of limitation of motion because of pain, 
weakness, fatigability, and incoordination during flare-ups 
and on repetitive use.  In addition, while the March 2005 VA 
examiner noted that the Veteran reported flare-ups once per 
month during which time he stays home and rests in bed, the 
examiner noted that, after repetitively flexing and extending 
the knee, although there was some evidence of fatigability, 
loss of strength, and loss of endurance, range of motion 
remained the same.  Similarly, the September 2008 VA examiner 
noted that, on repetitive motion, the knee demonstrated full 
flexion and lacked only 10 degrees of extension.  Thus, 
consideration of provisions of 38 C.F.R. §§ 4.40, and 4.45 
and DeLuca,  provides no basis for a higher rating.

The Board also has considered the applicability of 
alternative diagnostic codes that provide for more than a 10 
percent rating for evaluating the Veteran's DJD of the left 
knee, but finds that no higher rating is assignable.  As 
there is no evidence of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint or of impairment of the tibia and fibula, there is no 
basis for evaluating the Veteran's disability under 
Diagnostic Code 5258 or 5262, respectively.  See 38 C.F.R. 
§ 4.71a.  

Additionally, the Board finds that there is no showing that, 
at any point pertinent to the claim for higher rating, the 
disability under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the April 2005 SOC).  In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).   
There also is no evidence that the disability has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Hart, and the claim for higher 
rating for DJD of the left knee must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for DJD of the left knee is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


